Citation Nr: 1027732	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran has verified active service from October 1946 to July 
1948 and from August 1950 to December 1964, and additional 
unverified active service for a total of 19 years, six months and 
10 days of active service.  The Veteran died in January 2002.  
The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The claim was previously before the Board in September 2009, at 
which time it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that service connection is warranted for 
the cause of the Veteran's death.  She specifically contends that 
the Veteran's January 2002 death from metastatic lung cancer 
originated from throat cancer that was due to asbestos that the 
Veteran was exposed to while serving in the Navy.  The Veteran's 
service personnel records show that he served in the Navy aboard 
several vessels, including the USS INGRAHAM, USS HISSEM, USS E. 
K. OLSEN, USS ROOKS, USS BIGELOW, USS ORIOLE, USS TOLEDO, USS 
DIXIE, USS NEW JERSEY, USS PRAIRIE, USS MILLER, and the USS 
GEORGE CLYMER.  Further, the Veteran's January 2002 death 
certificate shows that he died from metastatic lung cancer.  
Private treatment records also show that he was diagnosed with 
and treated for laryngeal cancer in 1993.  Additionally, 
treatment records dated in November 2001 show that a physician 
indicated that the exact origin of the Veteran's metastatic 
cancer was not known, but that it was most likely from the 
epiglottis.

The Board observes that Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1MR (M21-1MR), Part IV, Subpart 
ii, Chapter 2, Section C, para. 9 (December 13, 2005) (rescinding 
the previously applicable VBA Adjudication Procedure Manual M21- 
1, Part VI, para. 7.21) notes that inhalation of asbestos fibers 
can produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the fibers 
may also produce various other cancers and tumors particularly in 
the chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, para. 9; see also Ennis v. Brown, 4 Vet. App. 523 
(1993).  It is noted that persons with asbestos exposure have an 
increased incidence of various cancers including cancers of the 
lung, bronchus, larynx, and pharynx  It is also noted that the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of the 
disease, that an asbestos- related disease can develop from brief 
exposure to asbestos, and that there is a prevalence of asbestos-
related disease among shipyard workers since asbestos was used 
extensively in military ship construction. M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 9.

However, 'neither [the VBA Manual] nor the Circular creates a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, they are guidelines which serve to inform and 
educate adjudicators as to the high exposure to asbestos and the 
prevalence of disease found in insulation and shipyard workers 
and they direct that the raters develop the record; ascertain 
whether there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); see 
also Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

In this case, despite evidence that the Veteran died from lung 
cancer and had a history of laryngeal cancer and served aboard 
numerous naval vessels throughout his military service, the 
record does not demonstrate that the appellant's claim has been 
sufficiently developed per the provisions of DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988), VA Adjudication 
Procedure Manual M21-1, Part VI, para. 7.21. As such, the Board 
finds that the Veteran's claim must be remanded for such 
development, including obtaining a VA opinion as to whether the 
Veteran's laryngeal cancer and/or metastatic lung cancer was due 
to exposure to asbestos in service.

Further, in reviewing the Veteran's service treatment records, 
the Board observes that the Veteran complained of experiencing 
throat symptomatology in May 1962 and June 1964.  However, 
despite the evidence of throat symptomatology in service, and 
evidence of a throat disability after service, to include cancer, 
which the appellant contends led to the cause of the Veteran's 
death, the record does not show that a VA opinion has been 
obtained to determine whether there existed an etiological 
relationship between the throat symptomatology in service and his 
fatal cancer.  Therefore, the Board finds that a VA opinion is 
necessary in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran's claim file should be 
forwarded to the appropriate VA specialist 
to determine the nature and etiology the 
Veteran's laryngeal cancer and metastatic 
lung cancer.  The examiner should be 
requested to furnish an opinion as to the 
relationship, if any, between the cause of 
the Veteran's death from lung cancer and 
exposure to asbestos in service.  

The examiner should specifically provide an 
opinion as to the relationship, if any, 
between the Veteran's prior laryngeal 
cancer and exposure to asbestos in service.  

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's post-service throat 
symptomatology, to include laryngeal 
cancer, is etiologically related to the 
Veteran's documented in-service throat 
symptomatology, including in May 1962 and 
June 1964, and if so, whether such 
condition either caused or contributed 
substantially or materially to the cause of 
the Veteran's death from metastatic lung 
cancer.

2.  Thereafter the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


